DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	This final office action is responsive to Applicant’s submission filed 10/21/2022. Currently, claims 1-20 are pending. Claims 1, 2, 4-7, 9-12, 14 and 15 have been amended. Claims 16-20 are newly added. No claims have been cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S Patent Appl. Pub. No. 2010/0274678 (Rolf et al. – hereinafter Rolf), and further in view of U.S. Patent No. 7,873,566 (Templeton et al. – hereinafter Templeton). 

Referring to claim 1, Rolf discloses a method for processing a payment transaction at retail locations, the method comprising: 
initiating, by a computing device at a retail location, a payment transaction; [See paragraphs 0027, 0034, 0035, 0037]
receiving, by the computing device at the retail location and for the payment transaction, non-payment card (“non-PCI”) scope information in a form of a unique identifier via a mobile device; [See paragraphs 0027, 0034, 0035, 0037 – The unique identifier may be associated with a debit card account.]
determining, by a remotely located payment processing server, that the payment transaction is authorized based at least in part on said non-PCI scope information in the form of the unique identifier received via the mobile device; and [See paragraphs 0039, 0040, 0041]
wherein the payment transaction is processed without relying on payment card scope information at the retail location. [See paragraphs 0027, 0037, 0039, 0040 – The transaction is processed using the unique identifier associated with the user.]
Rolf does not explicitly disclose the limitation: receiving, by the computing device at the retail location, an authorization for the payment transaction from the remotely located payment processing server. 
Templeton teaches a method with the limitation: receiving, by the computing device at the retail location, an authorization for the payment transaction from the remotely located payment processing server. [See col. 7, lines 25-41; col. 8, lines 46-55; col. 10, lines 4-15; col. 10, line 40-col. 11, line 11; col. 11, lines 28-67; col. 12, lines 46-54]
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system executing the method of Rolf to have incorporated a risk/fraud analysis feature as in Templeton with the motivation of performing risk/fraud analysis on a proposed transaction. [See Rolf paragraphs 0059, 0060; Templeton col. 8, lines 45-62] 

Referring to claims 6 and 11, they contain similar limitations as set forth in claim 1, and therefore are rejected based on similar rationale. 

Claims 2-5, 7-10 and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rolf in view of Templeton as applied to claims 1, 6 and 11 above, and further in view of U.S. Patent Appl. Pub. No. 2004/0118914 (Smith). 

Referring to claim 2, the combination of Rolf and Templeton discloses the method of claim 1 above. The combination does not explicitly disclose the limitation: determining, at the retail location, that the authorization for the payment transaction is associated with a particular point of sale lane of a plurality of point of sale lanes at the retail location. 
Smith teaches a method with the limitation: determining, at the retail location, that the authorization for the payment transaction is associated with a particular point of sale lane of a plurality of point of sale lanes at the retail location. [See paragraphs 0113-0115, 0117, 0123, 0156] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system executing the method of the combination of Rolf and Templeton to have incorporated a checkout configuration as in Smith with the motivation of processing a transaction associated with a particular merchant device from a plurality of merchant devices. [See Smith paragraphs 0113-0115, 0117]

Referring to claim 3, the combination of Rolf, Templeton and Smith discloses the method of claim 2, further comprising: sending the authorization to the particular point of sale lane associated with the payment transaction. [See Smith paragraphs 0113-0115, 0117, 0123, 0156] 

Referring to claim 4, the combination of Rolf, Templeton and Smith discloses the method of claim 1, wherein said non-PCI scope information in the form of the unique identifier is associated with a customer loyalty program. [See Smith paragraphs 0068-0071] 

Referring to claim 5, the combination of Rolf, Templeton and Smith discloses the method of claim 4, further comprising: applying customer loyalty program information to the payment transaction based, at least in part, on said non-PCI scope information in the form of the unique identifier. [See Smith paragraphs 0079-0081] 

Referring to claims 7-10 and 12-15, they contain similar limitations as set forth in claims 2-5, and therefore are rejected based on similar rationale. 

Claims 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rolf in view of Templeton as applied to claims 1, 6 and 11 above, and further in view of U.S. Patent Appl. Pub. No. 2007/0052672 (Ritter et al. – hereinafter Ritter). 

Referring to claim 16, the combination of Rolf and Templeton discloses the method of claim 1 above. The combination does not explicitly disclose the limitation: limiting, by the computing device at the retail location, communications comprising the unique identifier between the computing device and electronic devices at the retail location to a single port of the computing device. 
Ritter teaches a method with the limitation: limiting, by the computing device at the retail location, communications comprising the unique identifier between the computing device and electronic devices at the retail location to a single port of the computing device. [See paragraph 0050 – One or more ports on a device can be designated for specific data type communication. A device port can be designated and isolated for communicating secure data with one or more other devices.] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system executing the method of the combination of Rolf and Templeton to have incorporated a data communication configuration as in Ritter with the motivation of securely communicating data with one or more devices. [See Ritter paragraph 0050; Rolf paragraph 0028] 

Referring to claim 17, the combination of Rolf, Templeton and Ritter discloses the method of claim 1, further comprising: identifying, by the computing device at the retail location, a communications port of the computing device that is isolated for communications comprising the unique identifier between the computing device and electronic devices at the retail location. [See Ritter paragraph 0050]

Referring to claims 18 and 19, they contain similar limitations as set forth in claims 16 and 17, and therefore are rejected based on similar rationale. 

Referring to claim 20, it contains similar limitation as set forth in claim 16, and therefore is rejected based on similar rationale. 

Response to Arguments
Applicant's arguments filed 10/21/2022 with respect to the rejection of claims 1, 6 and 11 under 35 U.S.C. §103 as unpatentable over U.S. Pat. Pub. 2012/0130787 (“Stouffer”) in view of U.S. Pat. No. 7,873,566 (“Templeton”); and claims 2-5, 7-10 and 12-15 under 35 U.S.C. § 103 as unpatentable over Stouffer in view of Templeton and further in view of U.S. Pat. Pub. 2004/0118914 (“Smith”) have been fully considered but they are not persuasive. 

In response to Applicant’s arguments, Examiner respectfully disagrees. Examiner notes that Applicant’s arguments are directed to newly added amendments, and have been addressed in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687